Order entered October 19, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00165-CV

             IN RE ESTATE OF LINDA JEAN WHETSTONE, DECEASED

                         On Appeal from the Probate Court No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. PR-17-00142-3

                                          ORDER
       Before the Court is the second motion of appellee Nancy Rhodes for an extension of time
to file her brief. The motion does not comply with rule 10, Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 10.1(a)(5) (motions must include “a certificate stating that
the filing party conferred, or made a reasonable attempt to confer, with all other parties
about the merits of the motion and whether those parties oppose the motion”); TEX. R. APP.
P. 10.5(b) (motions to extend time must include “the facts relied on to reasonably explain
the need for an extension”).

       We DENY the motion without prejudice to refiling a motion that complies with rule 10
on or before Tuesday, October 23, 2018.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE